Contracts; forfeiture of fraudulent claims. — On June 11,. 1976 the court entered the following order:
Before Davis, Judge, Presiding, Nichols and Kunzig,. Judges.
“This case comes before the court on plaintiff’s motion,, filed January 23,1976, for summary judgment, having been considered, together with the response in opposition thereto, without oral argument.
“This is a suit for breach of contract in which the plaintiff' has moved for summary judgment and the defendant insists-that a trial is needed. Plaintiff is a Mexican printing firm *698which was awarded in 1966 a contract for printing and distribution services, in Mexico, by a Mexican branch of the U.S. Agency for International Development (AID). After the “tooling up” period (during which plaintiff claims it expended substantial sums), but before any actual contract work had been placed by the Government, the contract was ■cancelled by AID. This suit for breach was brought some years later. The Government has interposed a number of defenses which, in its view, call for trial of the facts. The plaintiff’s position is that, on the admitted facts, it is entitled to judgment.
“The central issue in the case is whether plaintiff’s contract was the result of a fraudulent scheme to rig the bids and to pay kickbacks to a government official. The defendant has presented enough material to warrant a trial on that issue. If such fraud is shown, 28 U.S.C. § 2514 will be applicable; that statute is a condition of plaintiff’s filing suit in this court and applies to every claim asserted by a plaintiff in this court. The other issues in the case should also be tried along with the main question of fraud.
“it is therefore ordered that plaintiffs said motion for summary judgment be and the same is denied and the case is returned to the trial division for further appropriate action in view of this order.”